               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 HENRY WESTON,

                       Petitioner,
                                                    Case No. 19-CV-1104-JPS
 v.

 BRIAN FOSTER,
                                                                    ORDER
                       Respondent.


       On July 30, 2019, Petitioner filed a habeas petition raising four

grounds for relief. (Docket #1). First, he alleged that “the [lower] court’s

exclusion of evidence regarding [a witness’s] prior dishonest conduct was

erroneous and violated the defendant’s right to confrontation.” Id. at 6.

Second, “trial counsel[’s] failure to investigate and submit evidence

suggesting that [the witness] did not know his shooter’s identity and failed

to submit significant evidence regarding [the witness’s] prior dishonest

conduct. . .” Id. at 7. Third, “the state’s failure to disclose [the witness’s]

statement to the Department of Corrections violated the defendant’s

constitutional and statutory rights to the disclosure of exculpatory

evidence.” Id. at 8. Fourth, “newly discovered evidence that would

strengthen the false identification defense and undermine [the witness’s]

testimony,” in the form of a recanted identification and other corroborating

evidence demonstrating that the witness did not believe Petitioner was the

shooter. Id. at 9; (Docket #1-1 at 5).

       The Court reviewed the Wisconsin Court of Appeals’ disposition in

Rock County Case Number 2010CF0554 to determine whether these
grounds had been exhausted. The state court considered whether Petitioner

was entitled to a new trial on the following grounds:

        (1) newly discovered evidence in the form of [the witness’s]
        recant[ed]. . .trial testimony; (2) violation of [Petitioner’s]
        right to confrontation when the circuit court denied
        [Petitioner’s] request to impeach [the witness] with specific
        prior acts of dishonest conduct; (3) ineffective assistance of
        counsel by failing to investigate and present additional
        evidence to impeach [the witness] at trial; and (4) the circuit
        court allowing the State to introduce [Petitioner’s]
        statements to the police, which [Petitioner] claims were
        involuntary.

State v. Weston, 2018 WL 1586640, 915 N.W.2d 455 (Table) (Wis. Ct. App.

Mar. 29, 2018). The state court concluded that Petitioner was not entitled to

a new trial on these grounds, and the Wisconsin Supreme Court denied the

petition for review.

       Therefore, the Court determined that Petitioner’s habeas petition

could proceed on the following three grounds: (1) a violation of his Sixth

Amendment right to confront his witness and impeach him; (2) a violation

of his Sixth Amendment right to effective assistance of counsel with regard

to the failure to impeach the witness; and (3) newly discovered evidence in

the form of a witness’s recanted testimony and other corroborating

evidence. (Docket #7 at 4). The Court told Petitioner that he had not raised

his exculpatory evidence claim in state court, so he could not use it as a

ground for habeas relief. Id. The Court explained that Petitioner could either

proceed on his three exhausted grounds for habeas; attempt to seek a stay

and abeyance from the Court in order to exhaust the exculpatory evidence

claim; or dismiss the entire action. Id. at 5.




                                   Page 2 of 5
       Petitioner elected option two, and sought a stay and abeyance.

(Docket #8). In his motion, he raised additional grounds for habeas relief,

including that his appellate counsel was ineffective for failing to raise the

issue of the witness’s unreliable identification. However, Petitioner

provided precious little explanation for why his circumstances warranted a

stay and abeyance. Id. The Court denied the motion. (Docket #9). Petitioner

then filed a motion for reconsideration and a motion for an extension of

time, which the Court will address below. (Docket #10, #11).

       Federal Rule of Civil Procedure 59(e) empowers a court to alter or

amend a judgment on motion by a party. Fed. R. Civ. P. 59(e). Since there is

no judgment in this case, Petitioner’s motion should be evaluated under

Rule 60(b), which provides relief from “a final judgment, order, or

proceeding.” Rule 60(b) allows the Court to vacate an order based on, inter

alia, excusable neglect, newly discovered evidence, fraud by a party,

satisfaction of the judgment, or “any other reason that justifies relief.” Fed.

R. Civ. P. 60(b). Relief under Rule 60(b) is an “extraordinary remedy and is

granted only in exceptional circumstances.” Wickens v. Shell Oil Co., 620 F.3d

747, 759 (7th Cir. 2010). The Court’s determination is constrained only by

its sound discretion. Venson v. Altamirano, 749 F.3d 641, 656 (7th Cir. 2014).

       In support of his argument for reconsideration, Petitioner attaches

letters that he wrote to his post-conviction counsel in 2013 and 2015, which

document his attempts to convince post-conviction counsel to raise issues

related to his trial counsel’s allegedly ineffective handling of the witness’s

unreliable identification, including an improperly suggestive photo array.

See (Docket #10-1). Petitioner demonstrated an interest in preserving these

arguments and expressed disagreement with his counsel’s failure to raise

them. These letters do not address the exculpatory evidence claim that the


                                 Page 3 of 5
Court identified as unexhausted, but they do suggest that Petitioner has

attempted to be diligent in preserving his rights as to other claims, and may

not have been well advised as to how to proceed. The Court notes that

inadequate post-conviction counsel may be cause for failure to raise certain

ineffective assistance of counsel claims at the trial level. See Martinez v. Ryan,

132 S. Ct. 1309, 1315 (2012). Additionally, while Petitioner should have filed

a Knight petition challenging his post-conviction counsel’s representation

earlier, there is no deadline to filing a Knight petition, so this effort would

not be futile. See State v. Knight, 484 N.W.2d 540 (Wis. 1992). While the Court

may be skeptical of some of the claims, it is better to leave the first

evaluation of the claims to the Wisconsin state courts. Finally, the Court

does not find that Petitioner engaged in intentionally dilatory tactics. In

light of these circumstances, the Court will grant the motion to hold the

claims in abeyance while Petitioner exhausts his claims in state court.

       The Court will impose one limitation on the stay it grants to

Petitioner. He shall be required to file a status report with the Court every

ninety days, detailing the progress of his efforts to exhaust his remedies in

state court. Petitioner must file these reports until the exhaustion process is

completed. Once completed, he may file a motion to re-open this action,

which should be accompanied by an amended petition which includes only

the claims he successfully exhausted. If Petitioner fails to file a status report

as directed, this action will be dismissed without prejudice.

       Accordingly,

       IT IS ORDERED that Petitioner’s motion for reconsideration

(Docket #10) be and the same is hereby GRANTED;

       IT IS FURTHER ORDERED that Petitioner’s motion for extension

of time (Docket #11) be and the same is hereby DENIED as moot;


                                   Page 4 of 5
       IT IS FURTHER ORDERED that this action be and the same is

hereby STAYED until further order of the Court;

       IT IS FURTHER ORDERED that the Clerk of the Court shall

administratively close this action; and

       IT IS FURTHER ORDERED that Petitioner shall file a report on the

status of his efforts to exhaust his state court remedies every ninety (90)

days until that process is completed. If Petitioner fails to file any such status

reports, this action will be dismissed without prejudice.

       Dated at Milwaukee, Wisconsin, this 12th day of February, 2020.

                                    BY THE COURT:




                                    J.P. Stadtmueller
                                    U.S. District Judge




                                  Page 5 of 5
